IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                    AT NASHVILLE

                               JULY 1997 SESSION

                                                                 FILED
                                                                  August 22, 1997

                                                                 Cecil Crowson, Jr.
                                                                 Appellate C ourt Clerk
STATE OF TENNESSEE,                     )    NO. 01C01-9609-CC-00398
                                        )
      Appellee                          )    RUTHERFORD COUNTY
                                        )
V.                                      )    HON. JAMES K. CLAYTON, JUDGE
                                        )
DOUGLAS MATTES                          )    (Post-Conviction)
                                        )
      Appellant                         )
                                        )


FOR THE APPELLANT                            FOR THE APPELLEE

Douglas Mattes                               John Knox Walkup
South Central Correctional Center            Attorney General and Reporter
Apollo AA-207                                450 James Robertson Parkway
P.O. Box 279                                 Nashville, Tennessee 37243-0493
Clifton, Tennessee 38425-5346
                                             Georgia Blythe Felner
                                             Assistant Attorney General
                                             450 James Robertson Parkway
                                             Nashville, Tennessee 37243-0493

                                             William Whitesell
                                             District Attorney General
                                             Third Floor Judicial Building
                                             Murfreesboro, Tennessee 37130




OPINION FILED:______



AFFIRMED -- RULE 20 ORDER
William M. Barker, Judge
                                          Order

       The Appellant, Douglas Mattes, appeals as of right the Rutherford County

Circuit Court’s dismissal of his petition for post-conviction relief. On February 21,

1995, the Appellant pled guilty to two counts of aggravated sexual battery. Pursuant

to the plea agreement, he received a mitigated sentence of 7.2 years with a 20%

release eligibility. On April 24, 1996, the Board of Paroles reviewed the Appellant’s

parole eligibility and found that the Appellant should remain incarcerated because of

the seriousness of the underlying offense and because he was participating in sex

offender treatment. On August 14, 1996, the Appellant filed a petition requesting post-

conviction relief. On August 19, 1996, without an evidentiary hearing, the trial court

entered an order dismissing the petition because it was time barred.

       The State argues that the statute of limitation for the Appellant’s petition had

expired when it was filed. We agree.

       All post-conviction relief petitions filed after May 10, 1995, are governed by the

Post-Conviction Procedure Act of 1995. Tenn. Code Ann. § 40-30-201, Compiler’s

Notes (Supp. 1996). Post-Conviction relief must be sought “within one (1) year of the

date of the final action of the highest state appellate court to which an appeal is taken

or, if no appeal is taken, within one year of which the judgment became final . . . .”

Tenn. Code Ann. § 40-30-202(a) (Supp. 1996).

       Here, the Appellant filed his petition under the 1995 Act and the one-year

statute of limitation applies. The Appellant’s judgment became final on or about

March 21, 1995, but since the new Post-Conviction Act became effective on May 10,

1995, the limitations period did not expire until May 10, 1996. The Appellant’s petition

was filed in August, 1996, and is, therefore, barred by the statute of limitations.

       The judgment of the trial court is affirmed pursuant to Rule 20 of the

Tennessee Court of Criminal Appeals.


                                            2
                                 __________________________
                                 WILLIAM M. BARKER, JUDGE

CONCUR:



__________________________
JOHN H. PEAY, JUDGE



__________________________
JERRY L. SMITH, JUDGE




                             3